NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

           RDA CONSTRUCTION CORP.,
                Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2017-2599
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:11-cv-00555-SGB, Senior Judge Susan G.
Braden.
                 ______________________

               Decided: October 12, 2018
                ______________________

    PAUL JAMES HOGAN, JR., Hogan and Associates, Can-
ton, MA, argued for plaintiff-appellant.

    DANIEL B. VOLK, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, argued for defendant-appellee. Also represented
by MARTIN F. HOCKEY, JR., ROBERT EDWARD KIRSCHMAN,
JR., CHAD A. READLER.
                 ______________________
2                  RDA CONSTRUCTION CORP. v. UNITED STATES




    Before LOURIE, O’MALLEY, and STOLL, Circuit Judges.
PER CURIAM.
     RDA Construction Corp. (“RDA”) appeals from the
United States Court of Federal Claims’ decision denying
RDA’s claims stemming from a contract with the United
States Department of the Navy, Naval Facilities Engi-
neering Command (“the government”) for reconstruction
of certain structures at the Newport, Rhode Island Naval
Station. RDA Constr. Corp. v. United States, 132 Fed. Cl.
732 (2017). Specifically, RDA appeals the Claims Court’s
denial of RDA’s superior knowledge, cardinal change,
differing site conditions, and time extension claims as
well as its decision upholding the government’s termina-
tion of the contract and granting the government
$2,208,204.01 in liquidated damages.
    After fully reviewing and considering the parties’ ar-
guments, we conclude that RDA’s challenges are to the
Claims Court’s factual findings, not to its procedures or
legal conclusions. Indeed, RDA’s counsel conceded as
much at oral argument. Oral Arg. at 6:17–6:59, available
at http://oralarguments.cafc.uscourts.gov/default.aspx?fl=
20-17-2599.mp3. Accordingly, we may only reverse the
judgment on appeal if we conclude that the Claims
Court’s findings were clearly erroneous. See McDonnell
Douglas Corp. v. United States, 323 F.3d 1006, 1012 (Fed.
Cir. 2003) (“[W]e will not disturb the trial court’s factual
findings . . . unless they are clearly erroneous.”). After a
careful examination of the Claims Court’s factual findings
and conclusions drawn from those findings and a review
of the detailed record upon which they were based, we
find no clear error warranting reversal. To be sure, there
was evidence proffered by RDA in support of its position
on each relevant point. But it was the Claims Court’s role
to assess and weigh all the evidence in the first instance.
RDA CONSTRUCTION CORP. v. UNITED STATES                3



    For these reasons, and those expressed in more detail
in the Claims Court’s opinion, we affirm the Claims
Court’s judgment.
                      AFFIRMED
                         Costs
   No costs.